 

 

USDC SDNY

 

2 OUR er
; wo PTR F
"oF vi BY

  

UNITED STATES DISTRICT COURT 1
SOUTHERN DISTRICT OF NEW YORK |

FN ce nec eth

 

 

 

Toor mm rrr enn x alf *Q IG: |
Susan Flannigan, : * uote
Plaintiff, : 09 CIV 8473 (LAP)

ORDER
-against-
Vulcan Power Group, ULC, et al.,
Defendant. :
ee et ce ll ee ee xX

LORETTA A. PRESKA, Senior United States District Judge:
The defendant, Katherine Graham, Marshal Number 87502-

054, shall be released from custody subject to any warrants or

detainers.

Dated: New York, New York
November 27, 2019

neta, Kock

LORETTA A. PRESKA,
Senior U.S.D.d.

 
